Case 1:18-po-00532-JPM Document8 Filed 11/29/18 Page 1of1PagelD#: 7

U.S. GISTRICT COURT
WESTERN DISTRICT OF LOUISIANA

RECEIVED
NOV 2.9 2018 MAGISTRATE JUDGE PEREZ-MONTES
UNITED STATES DISTRICT COURT
TONY A. MGDRE CLERK

WESTERN DISTRICT OF LOUISIANA

BB nnn ALEXANDRIA DIVISION

COMMUNITY SERVICE VERIFICATION LOG

Name: OD punts Melhores _ \ Po S3o-
“agency Nase Tour of (Htiyph’ Cv)
Agency Contact/Phone() 41 332 :
Next Court Date if not completed:

Community Service Hours Ordered: 3 hes ldo Lo bon.

 
 

 

 

Time Out Hours Verified by

abe pa

f
oem

 

 

 

OO PAN

 

 

 

   

 

 

 

 

 

 

 

 

 

 

 

 

 

Total Number of Community Service Hours: 3 c

Remaining Community Service: OO / OE!

Mayor
***Any problems, complaints, or questions should be addressed to Yvonna Tice, Magistrate
Judge Courtroom Deputy, Clerk’s Office, Alexandria, LA. 318-769-8801.

 

***Defendant is solely responsible for completing and submitting this form, not the Agency or
the Court. If Defendant fails to complete all Community Service Hours before the next Court
date, additional sanctions including fines, community service, contempt of court charges and jail-
may be imposed.

 
